 rr^In the MatterOf OPPENHEIMCOLLINS & Co.,INC.,EMPLOYERandRETAILCLERKS INTERNATIONALASSOCIATION,A.F.orL.,PETITIONERCase No. 2-RC--562.DecidedSeptember 1, 1948DECISIONANDCERTIFICATE OF REPRESENTATIVESOn July 19 and 23, 1948, respectively, Retail Clerks InternationalAssociation, A. F. of L., filed a petition and an amended petition alleg-ing, that a question affecting commerce existed concerning the repre-sentation of employees of Oppenheim Collins & Co., Inc.'On July29, 1948, the Petitioner, the Employer, and the Regional Directorentered into a "Stipulation for Certification upon Consent Election."On August 2, 1948, an election by secret ballot was conducted amongthe employees in the stipulated unit, in accordance with the Stipulationand the Rules and Regulations of the Board .2Upon the conclusionof the election, a Tally of Ballots was furnished to the parties.The Tally shows that there were 475 eligible voters, and that, of'these, 393 cast ballots, of which 287 were for the Petitioner, 108 against,the Petitioner and 9 were challenged.'The original petition named "Retail Clerks International Association,A. F L. on behalf'of Retail Dept Store Employees Union,Local 1601,"as the petitioner.The amendedpetition named only"Retail Clerks International Association,A F of L "as the petitioningunionUpon the basis of the Regional Director's investigation and upon the entire iecord-in the case, it appears that Local 1601 is not in existence as a functioning organization ,it has no officers or charter.Under these circumstances,we conclude that "Local 1601" ismerely the name under which the Petitioner may at some future time establish a local'union for the Employer's employees.As Local 1601 has not been established as a function-ing local union and particularly since it has no officers,it is patently incapable of complyingwith the filing requirements of the Act as amendedTherefore,whether or not a localunion will be established,and whether or not its officers will comply with the Act is con--jecturalAccordingly,we find that the Petitioner,Retail Clerks International Association,A F of L ,is thereal partyin interest in this proceedingIf, however,changing circum-stances should give rise to a situation in which the Board for policy reasons would notissue a certification in the first instance,it has the power,either on its own.motion or thatof the Employer,to recall the certificate hereinafter issued to the Petitioner.SeeMatter-of Lane-ll%ells Company,79 N L R. B, 2522It appears that before the election,Department Store Employees Union,Local 1250,C I. 0, herein called Local i250, Retail, Wholesale, and Department Store Union, C I. 0.,Local 1250's parent organization which is herein referred to as the International,and BelleWhite, an individual employee of the Employer,each moved to intervene in this proceedingfor the purpose of having their respective names placed on the ballotFor reasons herein-after discussed,the Regional Director denied these motions.The only name, therefore, to,appear on the ballot was that of the Petitioner.79 N. L. R. B., No. 59.435 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDFollowing the election, Local 1250, the International, and BelleWhite, each filed objections to the conduct of the,election and to con-duct affecting the results of the election.Thereafter, on August 11,1948, the Regional Director issued a Report on Objections, in whichhe refused to consider the merits of the objections because none of theobjectors had been allowed to intervene and, therefore, none of themwas a proper party to file objections.Thereafter, BelleWhite andLocal 1250 each filed Exceptions to the Report on Objections.TheInternational did not file exceptions.On August 18 and 23, 1948, theEmployer and the Petitioner, respectively, requested the Board to dis-miss the Exceptions filed to the Report on Objections.In their respective objections, Local 1250, the International, andBelleWhite contend,inter alia,that the Regional Director erred inexcluding each of them from this proceeding by arbitrarily denyingtheir respective motions to intervene for the purpose of having theirnames placed on the ballot, without first according them a hearingas provided by Section 9 (c) of the Act and as required by the Constitutional guarantee of due process of law.The Regional Director's ruling in this.respect was based ilpon theBoard's construction of Section 9 (f) and (h) of the Act" as pre-eluding it from granting a hearing under Section 9 (c) to a labororganization that has not complied with the requirements of thesesub-sections and does not have a contractual interest:'Thus, beforedenying the objectors' motions to intervene, the Regional Directorconducted an administrative investigation in the course of which heascertained, through his agents, the following facts with respect toeach of the objectors :(1)Local 1250 has not complied with the filing requirements ofSection 9 (f), (g), and (h) of the Act;(2) the International is the parent body of Local 1250; the con-stitution of the International at Article 8, Section 1 provides that itsmembership shall function through local unions; Local 1250 has untilrecently been the bargaining agent of the Employer's employees; andthe International has not revoked the charter of Local 1250 nor takenany steps to set up another local union to represent the Employer'semployees ;(3)BelleWhite has been an active member of Local 1250 and amember of its negotiating committee; the authorization cards sub-3Section 9(f)and (h) of the Act, as amended, precludethe Boardflout investigatingany question concerning representationraised by a labor organization,unless that labororganization has fulfilled certain registration and filing requirements and has furnished toits memberscopies of financial reports required to be filed4Matter ofPrecision Castings, 77 NL R B 261:Matter ofhash wileCot partition, 77N L. R B 145.Mattelof RemingtonRand.Inc .77 N I, R B 200 OPPENHEIM COLLINS &CO.,INC.i437mitted by Belle White were-signed in an office used by Local 1250upon the request of its officials; and the employees who signed suchcards believed that Belle White and Local 1250 were in effect one andthe same.The Regional Director concluded that the International and Bellenoncomplying union, none of the three objectors would, therefore,under established Board policy, be entitled to participate in this pro-ceeding or in any election which the Board conducted.He furtherconcluded that there was no necessity for a hearing, in this proceedingand that no obstacles existed to the conduct of a consent election asdesired by the Petitioner and the Employer.He, therefore, overruledthe motions of the respective objectors to intervene an'd'proceeded toconduct the election with only the Petitioner on the ballot.We hereby sustain the Regional Director's ruling in this respect forthe followingreasons :Local 1250 has failed to comply with the filing requirements of Sec-tion 9 (f), (g), and (h) of the Act. Furthermore, it does not allegea contractual interest.Accordingly, it is not entitled to a hearingunder Section 9 (c) ; 5 nor may it,participate in any election conductedby the Board under Section 9 (c).eThe International has not excepted to the Regional Director's deter-minations of fact with respect to it.Under such circumstances, wefind that the Regional Director properly denied the International'smotion to intervene and to be accorded a place on the ballot.'BelleWhite has not excepted to the administrative determinationsof the Regional Director that she was an official of Local 1250 and thatshe used an office room of Local 1250 at the request of its officers forthe purpose of soliciting employees of the Employer to sign cardsdesignating her as their bargaining representative.Upon the basis ofthese uncontested findings of fact administratively determined by theRegional Director, and, without passing upon his determination thatthe employees "believed" Belle White and Local 1250 were, in effect,iSee cases cited under footnote 2See alsoFail v. Douds,79 F. Supp 582 (D. C ,N. Y.), wherein the Court held that the Board properly construed Section 9 (f) as per-mitting it to deny a hearing under Section 9 (c) to a non-complying union,stating,And if 9(f), does justify exclusion from the ballot,I see no persuasive reason why itdoes not justify excluding it [a non-complying union] from the Board's facilities atthe very threshold of the proceedings-Contrary to the contentions of the objectors,the Constitutional guarantee of due process oflaw does notalwaysrequire that a hearing be held.Switchmen'sUnion v. National Medi-ation Board,320 U. S 297,304,United States v. Babcock,250,U. S.328;Buttfield v.Stranhan,192 U S 470,497;Commonwealth v. Cionin,336 Pa 469, 9 Atl. 2d 408,StateBoard of Equalization v. Superior Court, 5Col.2d 374, 42 P.2d 1076.National Maritime Union V. Herzog,,78 FSupp 146(D. C DC)affirmed by the SupremeCourt of the United Status, June 21, 1948, 334 U S. 854iMatter ot.-Lane-Wells Company,77 NL R B 1051,Matter of U S GypsumCo, 77N. L R B 1098809095-49-vol. 79-29 438DECISIONS OF NATIONAL LABOR, RELATIONS BOARDone and the same, we find that the Regional Director properly con-cluded that she was in fact acting as a "front" for Local 1250.Assuch, she was not, under established Board policy, entitled to partici-pate in this proceeding,ab initio 8Accordingly, the Regional Directorproperly denied Belle White's motion to intervene herein and to beplaced on the ballot.We further find, as did the Regional Director, that inasmuch asnone of the objectors was entitled to participate herein abinitio,neither do they have any standing to file objections to the conduct af-fecting the results of the election since only parties to a representationproceeding may object to the conduct of the election .9Upon the basis of the entire record in the case, the Board makes thefollowing findings of fact :1.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) and Section 2 (6) and (7) of the Act, as amended.2.All sales employees including part-time employees who workevery day or a portion of the day; all employees in the Bureau ofAdjustments and Will Call Department, Mail Order Department,General Accounting Department, Auditing Department, AccountsPayable Department, Accounts Receivable Department, Credit Office,Cashiers Department, Buyers' Clericals, Stock Help (Delivery, Re-ceiving and Packing Department employees in the Brooklyn storeonly), Matrons, Alteration Department, Display Department Trim-mers, Addressograph and Advertising employees in the New YorkStore only, but excluding shoe clerks in the Women's Shoe Departmentin the New York store, the secretary to the Advertising Manager, thecopywriter, lay-out man, artists, production manager and manager ofthe Advertising Department, executives, all those employed in a con-fidential capacity and their secretaries, all pay office employees, alldelivery, receiving, and packing department employees in the NewYork store only, all store detectives and other protective employees, allmaintenance employees, porters, elevator operators, electricians, car-penters, and painters, all switchboard employees, all buyers and assist-ant buyers, all section managers, those heads 'of stock who spend amajor portion of their time in performing supervisory duties, all dis-play department employees except trimmers, stylists, tube room super-visor, personnel department employees, employees of all departmentsoperated by independent contractors or under lease, and all extras,contingents, and seasonal employees, also guards, watchmen, profes-sional employees and supervisors, constitute a unit appropriate for thes lMatter of Campbell Soup Company,76 N. L.R. B. 950.9Matter of Westinghouse Electrzc Corporation,78 N. L.R. B. 315. OPPENHEIM COLLINS & CO., INC.439purposes of collective bargaining within the meaning of Section 9(b) bf the Act.As the Petitioner has won the election, we shall certify it as thecollective bargaining representative of the employees in the appro-priate unit.CERTIFICATION OF REPRESENTATIVES,IT IS HEREBY CERTIFIEDthat Retail Clerks International Association,A. F. of L., has been designated and selected by a majority of the em-ployees of the above-named Employer, in the unit hereinabove foundby the Board to be appropriate, as their representative for the pur-posesof collective bargaining, and that, pursuant to Section 9 (a) ofthe Act, as amended, the said organization is the exclusive representa-tive of all the employees of such unit for the purposes of collective bar-gainingwith the respect to rates of pay, wages, hours of employment,and other conditions of employment.'CHAIRMANHERZOG tookno part in the consideration of the aboveDecision and Certification of Representatives.